 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 892 
In the House of Representatives, U. S.,

November 7, 2009
 
RESOLUTION 
Recognizing the 20th anniversary of the remarkable events leading to the end of the Cold War and the creation of a Europe, whole, free, and at peace. 
 
 
Whereas the year 1989 witnessed a series of remarkable events in Europe that helped lead to the end of the Cold War and the beginning of the creation of a Europe whole, free, and at peace; 
Whereas, on February 6, 1989, after almost 10 years of unarmed struggle, the Polish free trade union Solidarity finally succeeded in forcing the Government of Poland to begin talks on broad political and economic change; 
Whereas, on April 6, 1989, Solidarity was legalized, enabling it to contest elections for 35 percent of the seats in the Sejm and all the seats in the Senat, resulting in the historic election victory for Solidarity on June 4 in which Solidarity won all the seats available to it in the Sejm and 99 out of 100 seats in the Senat, leading to the installation of the first non-Communist government since January 1945; 
Whereas, on May 2, 1989, the Hungarian government began dismantling the barbed wire fence separating Hungary in the Soviet-controlled East from Austria in the free West, causing a “tear in the Iron Curtain” that was never to be closed again; 
Whereas, following the exodus of several hundred East Germans from Hungary between May and mid-July 1989, the Hungarian government announced on September 10, that as of midnight, the border to the West would be open for all East Germans wishing to leave, leading to the departure of thousands of East Germans and representing the first break in the Warsaw Pact policy of preventing each other’s citizens from fleeing to the West; 
Whereas, on August 23, 1989, 2,000,000 people living in the Baltic states of Estonia, Latvia, and Lithuania linked hands to form a human chain almost 400 miles long in a peaceful protest of Soviet rule and in order to demand the restoration of independent statehood; 
Whereas, on November 9, 1989, in response to protests that had grown to include over a million people in Berlin’s Alexanderplatz, now referred to as the “Peaceful Revolution”, Gunter Schabowski, the communist East German Minister of Propaganda, announced that the border would be opened for “private trips abroad”; 
Whereas, on November 9, 1989, thousands of East Germans streamed into West Berlin, following the opening of checkpoints between the two halves of the divided city and resulting in the days that followed in one of the most momentous events of the 20th century, the tearing down of the Berlin Wall; 
Whereas, on November 24, 1989, months of protests by pro-democracy forces in Czechoslovakia led by visionary leader Vaclav Havel resulted in the culmination of the “Velvet Revolution” and the en masse resignation of the entire Czechoslovak ruling Politburo, followed by the resignation of President Gustav Husak on December 10, and a new democratic beginning with the election of President Havel on December 29; 
Whereas in November 1989, the first-known post-war public protests in Bulgaria organized by civil rights groups led to the ouster and resignation of Communist Party leader Todor Zhivkov after 34 years in power, and the first free elections since 1946 in Bulgaria the following June; 
Whereas, on December 17, 1989, in the town of Timisoara, Romania, citizens protesting against the arrest of a local priest were brutally killed by Romanian security forces under orders of President Ceausescu, causing international outrage and condemnation, and leading to mass protests and escalating violence throughout the country, resulting at the end of the year in the overthrow of the Ceausescu regime and his execution; 
Whereas the events of 1989 prove that the will and the desire of millions of people for freedom cannot be forever repressed and that the actions of a few courageous leaders can inspire millions of others to join the inexorable struggle to be free; 
Whereas in the past 20 years, most of the countries of Central and Eastern Europe have become stable, prosperous, and vibrant democracies, with many becoming members of the North Atlantic Treaty Organization (NATO) and the European Union (EU); 
Whereas in the past 20 years, the prospect of membership in NATO and the EU has been a major stabilizing force and has helped promote greater peace and prosperity within Europe; and 
Whereas there is still much work that needs to be done to overcome the remaining challenges within Europe and to create a Europe whole, free, and at peace: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the events of 1989 that helped lead to the end of the Cold War; 
(2)congratulates the countries of Central and Eastern Europe who have made great progress in the past 20 years and emerged as strong, vibrant democracies; 
(3)expresses strong support and friendship for the countries of Central and Eastern Europe, and reaffirms its commitment to the solemn obligations set forth in article 5 of the North Atlantic Treaty; 
(4)welcomes the commitment by the European Union (EU) and the North Atlantic Treaty Organization (NATO) to keep the door to membership open for all European countries which meet the conditions for accession; and 
(5)supports the continued efforts to create a Europe whole, free and at peace. 
 
Lorraine C. Miller,Clerk.
